Detailed Action
          Status of Claims
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.
Claims 1-21 are rejected.
This Action is Non-Final.
                                Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2022,the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                Claim Rejections - 35 USC § 101
6.           35 U.S.C. 101 reads as follows:
              Whoever invents or discovers any new and useful process, machine, manufacture, or        
            composition of matter, or any new and Useful improvement thereof, may obtain a patent  
            therefore, subject to the conditions and requirements of this title.



7.        Claims 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 19 is drawn to functional descriptive material recorded on a “ computer-readable medium”.  Normally, the claim would be statutory.  However, the specification, at pages 59-60 on Paragraphs 00139-00140 defines or exemplifies the claimed computer readable medium as “a computer-readable medium may include a non-transitory storage medium to store logic. In some examples, the non-transitory storage medium may include one or more types of computer-readable storage media capable of storing electronic data, including volatile memory or non-volatile memory, removable or non-removable memory, erasable or non- erasable memory, writeable or re-writeable memory, and so forth.”, the claimed computer readable medium as encompassing statutory media such as a “ROM”, “hard drive”, “optical drive”, etc, as well as non-statutory subject matter such as a “signal”.  
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter (i.e., because the specification defines/exemplifies a computer readable medium as a non-statutory signal, carrier waver, etc.) the claim as a whole is non-statutory.  The examiner suggests amending the claim as “a non-transitory computer-readable medium” to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc. Any amendment to the claim should be commensurate with its corresponding disclosure. Similar amendment requested for dependent claims 20 and 21.



 
                                 Claim Rejections - 35 USC § 103
8.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.     Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paulraj et al. (US Patent Application Pub.No:20200356672 A1) in view of Wigmore et al. (US Patent Application Pub.No:20200333964 A1).
        As per claim 1,Paulraj teaches a network interface controller apparatus [Fig.1, a network interface 160], comprising: 
        a processor component comprising at least one processor to generate remote memory access communications [Paragraph 0020,…,processor subsystem 120 may interpret and/or execute program instructions and/or process data stored remotely (e.g., in network storage resource 170).], to access a first group of one or more namespaces [Fig.2; Paragraph 0027, The computing environment 200 includes a first secure boot namespace 202a, a second secure boot namespace 202b, and a third secure boot namespace 202c (collectively referred to as secure boot namespaces 202).]; 
       storage interface circuitry to generate remote memory access communications [Fig.1;Paragraph 0024,… network interface 160 may be communicatively coupled via network 110 to a network storage resource 170. Network 110 may be a public network or a private (e.g. corporate) network.], to access a second group of one or more namespaces [Fig.2; Paragraph 0027, The computing environment 200 includes a first secure boot namespace 202a, a second secure boot namespace 202b, and a third secure boot namespace 202c (collectively referred to as secure boot namespaces 202).]; and 
       the storage configuration circuitry to set the first and second group of one or more namespaces [Fig.2; Paragraph 0027, The computing environment 200 includes a first secure boot namespace 202a, a second secure boot namespace 202b, and a third secure boot namespace 202c (collectively referred to as secure boot namespaces 202).]. 
        Paulraj does not explicitly disclose a storage configuration circuitry with a device interface that is accessible through a user space driver.
       Wigmore discloses a storage configuration circuitry with a device interface that is accessible through a user space driver [Paragraphs 0086;0103, To this end, the NVMe driver 702 may include at least two I/O queues, including one or more submission queues (SQs) 704a for submitting commands via a peripheral device interconnect 703 (configured as a PCIe interconnect) to NVMe controller 708, and may one or more completion queues (CQs) 704b for receiving completed commands from NVMe controller 708 via one or more interconnects 703.].
      It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Wigmore 's storage network used in secure host access to storage system resources into Paulraj’s computer-based method for management of secure boot certificates used with information handling system for the benefit of a system administrator may arrange existing host systems to utilize the global memory of the storage system, and/or purchase, install and arrange one or more storage system interfaces on existing host systems, which may result in significant savings in time and cost (Wigmore,[0064]) to obtain the invention as specified in claim 1.

       As per claim 2, Paulraj and Wigmore teach all the limitations of claim 1 above, wherein  Paulraj and Wigmore teach, an apparatus, wherein the remote memory access communications [Paulraj,Fig.1; Paragraphs 0020-0021, ….processor subsystem 120 may interpret and/or execute program instructions and/or process data stored remotely (e.g., in network storage resource 170).], are compatible with Non-Volatile Memory Express over Fabrics (NVMe-oF), Internet Small Computer Systems Interface (iSCSI), or a proprietary protocol [Wigmore, Paragraph 0021, The network 18 may include at least a portion of the Internet, or a proprietary intranet, and components of the network 18 or components connected thereto may be configured to communicate in accordance with any of a plurality of technologies, including, for example: SCSI, ESCON, Fibre Channel (FC), iSCSI, FCoE, GIGE (Gigabit Ethernet), NVMe over Fabric (NVMf).]. 

       As per claim 3, Paulraj and Wigmore teach all the limitations of claim 1 above, wherein Wigmore teaches, an apparatus, wherein the device interface is compatible with Peripheral Component Interconnect Express (PCIe) and the storage configuration circuitry is accessible as a physical function (PF) or a virtual function (VF) [Wigmore, Paragraph 0033, ….,a physical storage system including one or more emulated or virtualized components (e.g., emulated or virtualized ports, emulated or virtualized BEs or FAs), and also a virtualized or emulated storage system including virtualized or emulated components.].  

        As per claim 4, Paulraj and Wigmore teach all the limitations of claim 1 above, wherein Wigmore teaches, an apparatus, wherein the storage configuration circuitry is to copy commands and metadata sent to mailbox queues for access by the at least one processor of the processor component [Wigmore, Paragraphs 0033;0086,….the host interface 706 may include an NVMe controller 708 configured to exchange I/O communication according to NVMe with NVMe queues within an NVMe driver 702 of OS 701.].  

       As per claim 5, Paulraj and Wigmore teach all the limitations of claim 4 above, wherein Wigmore teaches, an apparatus, wherein the storage configuration circuitry is to apply load balancing to distribute commands among the mailbox queues [Wigmore, Paragraphs 0033;0086,….the host interface 706 may include an NVMe controller 708 configured to exchange I/O communication according to NVMe with NVMe queues within an NVMe driver 702 of OS 701.].  

       As per claim 6, Paulraj and Wigmore teach all the limitations of claim 4 above, wherein Wigmore teaches, an apparatus, wherein the commands comprise Non-Volatile Memory Express (NVMe) commands or Internet Small Computer Systems Interface (iSCSI) commands [Wigmore, Paragraphs 0021;0104,…I/O communications received from NVMe driver 702, configured in accordance with NVMe, may be converted to NVMf command capsule communications for transmission over the internal fabric 630. SSCI 729 also may include logic for de-capsulating NVMf command capsules, for example, into NVMe communications to be processed by I/O processing logic 717.].  

        As per claim 7, Paulraj and Wigmore teach all the limitations of claim 1 above, wherein Wigmore teaches, an apparatus, wherein: the user space driver is to execute on the at least one processor of the processor component and the storage configuration circuitry is configured by the user space driver [Wigmore, Paragraphs 0086;0103, To this end, the NVMe driver 702 may include at least two I/O queues, including one or more submission queues (SQs) 704a for submitting commands via a peripheral device interconnect 703 (configured as a PCIe interconnect) to NVMe controller 708, and may one or more completion queues (CQs) 704b for receiving completed commands from NVMe controller 708 via one or more interconnects 703.].  

       As per claim 8, Paulraj and Wigmore teach all the limitations of claim 7 above, wherein Wigmore teaches, an apparatus, wherein: the storage configuration circuitry is re-assignable to a user space driver executing on a host server based on the processor component becoming inactive or being removed [Wigmore, Paragraphs 0086;0103, To this end, the NVMe driver 702 may include at least two I/O queues, including one or more submission queues (SQs) 704a for submitting commands via a peripheral device interconnect 703 (configured as a PCIe interconnect) to NVMe controller 708, and may one or more completion queues (CQs) 704b for receiving completed commands from NVMe controller 708 via one or more interconnects 703.].  

        As per claim 9, Paulraj and Wigmore teach all the limitations of claim 1 above, wherein Wigmore teaches, an apparatus, wherein the user space driver is to pass-through access to the configuration circuitry through the device interface to a user space application [Wigmore, Paragraphs 0086;0103, To this end, the NVMe driver 702 may include at least two I/O queues, including one or more submission queues (SQs) 704a for submitting commands via a peripheral device interconnect 703 (configured as a PCIe interconnect) to NVMe controller 708, and may one or more completion queues (CQs) 704b for receiving completed commands from NVMe controller 708 via one or more interconnects 703.].  

        As per claim 10, Paulraj and Wigmore teach all the limitations of claim 9 above, wherein Wigmore teaches, an apparatus, wherein the user space application is based on Storage Performance Development Kit (SPDK), Data Plane Development Kit (DPDK) or OpenDataPlane [Wigmore, Paragraphs 0024;0086;0103,                   , A BE is sometimes referred to by those in the art as a disk adapter (“DA”) because of the development of such adapters during a period in which disks were the dominant type of physical storage device used in storage systems, even though such so-called DAs may be configured to manage other types of physical storage devices (e.g., SSDs).].  

       As per claim 11, Paulraj and Wigmore teach all the limitations of claim 1 above, wherein Paulraj teaches, an apparatus, comprising: a server, rack switch or data center, wherein the server, rack switch or data center are coupled to the network interface controller [Paulraj, Paragraphs 0029; 0086;0103, The environment 300 can include a host network 302, a management network 304, a first server computing system 306a, a second server computing system 306b, and a third server computing system 306c (collectively referred to as server computing systems 306).].  

        As per claims 12-18,claims 12-18 are rejected in accordance to the same rational and reasoning as the above claims 1-7  above, wherein claims 12-18 are the method claims for the apparatus of claims 1-7.

         As per claims 19-21,claims 19-21 are rejected in accordance to the same rational and reasoning as the above claims 1-3 above, wherein claims 19-21 are the method claims for the apparatus of claims 1-3.



                                   Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
       Zhang et al. (US Patent No: 11,442,765 B1) teaches techniques implemented partly by a service provider network for containerizing applications. Zhang discloses  the techniques may include determining one or more processes to be included in a containerized version of an application, preparing and initializing a sandbox including at least executable files of the one or more determined processes, monitoring the execution of a particular process of the one or more determined processes in the sandbox to determine one or more dependencies of the particular process, and selecting the one or more dependencies of the particular process to be components of the containerized version of the application.

       Goren et al. (US Patent No: 11,366,700 B1) teaches a method for hierarchical workload allocation in a storage system, the method may include determining to reallocate a compute workload of a current compute core of the storage system; wherein the current compute core is responsible for executing a workload allocation unit that comprises one or more first type shards; and reallocating the compute workload by (a) maintaining the responsibility of the current compute core for executing the workload allocation unit, and (b) reallocating at least one first type shard of the one or more first type shards to a new workload allocation unit that is allocated to a new compute core of new compute cores.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181